Citation Nr: 0428721	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability. 
 
2.  Entitlement to service connection for herniated disc at 
L3-4 through L5-S1 on a direct basis. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 12, 1978 to 
November 29, 1978.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the VA Regional Office in Winston-Salem, 
North Carolina.  

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

During the veteran's videoconference hearing in May 2004 
before the undersigned Veterans Law Judge the veteran 
maintained that his low back disorder was caused an inservice 
injury and also inservice bilateral knee injuries which 
altered his gait.  

By rating action dated in October 2002, the RO denied the 
issue of whether new and material evidence had been received 
to reopen the claim for service connection for the left knee 
disability.  The Board construes the VA form 9 received in 
October 2002 as also being a notice of disagreement regarding 
the denial of service connection for a left knee disorder.  
Thus, a statement of the case is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1998).  The Board also finds that the 
veteran has raised the issue of service connection for a 
right knee disability.  Further the Board has determined that 
these issues are interwined with the issue in appellate 
status and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App 180, 183 (1991)

Additionally, during his hearing the appellant testified that 
he was currently being treated by a Drs. Watts and Dr. 
Cavanaugh.  He also indicated that he was in receipt of 
worker's compensation.  He indicated that a treatment records 
from the hospital in San Diego was not of record.  These 
records should be requested and associated with the claims 
folder.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for his low 
back and knees following service up to 
the present which have not been 
previously submitted, to include the 
treatment records from the perservice 
surgery of the left knee, the records 
from Drs. Watts and Cavanaugh, and the 
records pertaining to his award of 
workman's' compensation benefits.  He 
should also be asked to identify the 
service medical record regarding 
treatment at San Diego, which is not on 
file.  

2.  If the service medical record 
identified by the veteran is not of 
record, the RO should request the 
National Personnel Records Center to 
conduct another search for this 
document.

3.  The RO should request the VA 
facility in Salisbury to furnish any 
additional treatment record covering the 
period from August 2002 to the present.

4.  Thereafter, The RO should schedule 
the veteran for a VA examination by an 
orthopedist to determine the nature, 
severity, and etiology of any 
disabilities involving the knees and low 
back.  All tests and studies deemed 
necessary, including X- rays, should be 
performed.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  Following the examination 
the examiner is requested to render 
opinions as to the following:

a) Whether it is as likely as not that 
any current left and/or right knee 
disability originated inservice?  If it 
is determined that any knee disability 
pre-existed service, whether it is as 
likely as not that the preservice knee 
disability underwent a chronic increase 
in severity beyond normal progression 
during.  

b) Whether it is as likely as not that 
any low back disability diagnosed 
originated inservice, to include the 
fall reference on November 28, 1978?  

c)  If no, whether it is as likely as 
not that any low back disability 
diagnosed was caused or is aggravated by 
any disabilities involving the knees?

A complete rationale for the opinions 
expressed should be included in the 
report.

5.  Thereafter the RO The RO should 
adjudicate the issue of service 
connection for a right knee disorder.  
If the benefit sought is not granted 
the veteran should be notified of the 
denial and of his appellate rights.

6.  The RO is requested to issue a 
statement of the case to the veteran and 
his representative pertaining to the 
issue of new and material evidence for 
left knee disability.  The veteran should 
be advised of the applicable time period 
for perfecting an appeal as to those 
issues.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

7.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a low back disability, 
to include on a secondary basis and to 
include a review of all evidence 
submitted since the August 2002 
supplemental statement of the case.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, which includes the law and 
regulations concerning secondary 
service connection, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


